Title: From George Washington to the United Baptist Churches of Virginia, May 1789
From: Washington, George
To: United Baptist Churches of Virginia



Gentlemen,
[New York, May 1789]

I request that you will accept my best acknowledgments for your congratulation on my appointment to the first office in the nation. The kind manner in which you mention my past conduct equally claims the expression of my gratitude.
After we had, by the smiles of Heaven on our exertions, obtained the object for which we contended, I retired at the conclusion of the war, with an idea that my country could have no farther occasion for my services, and with the intention of never entering again into public life: But when the exigence of my country seemed to require me once more to engage in public affairs, an honest conviction of duty superseded my former

resolution, and became my apology for deviating from the happy plan which I had adopted.
If I could have entertained the slightest apprehension that the Constitution framed in the Convention, where I had the honor to preside, might possibly endanger the religious rights of any ecclesiastical Society, certainly I would never have placed my signature to it; and if I could now conceive that the general Government might ever be so administered as to render the liberty of conscience insecure, I beg you will be persuaded that no one would be more zealous than myself to establish effectual barriers against the horrors of spiritual tyranny, and every species of religious persecution—For you, doubtless, remember that I have often expressed my sentiment, that every man, conducting himself as a good citizen, and being accountable to God alone for his religious opinions, ought to be protected in worshipping the Deity according to the dictates of his own conscience.
While I recollect with satisfaction that the religious Society of which you are Members, have been, throughout America, uniformly, and almost unanimously, the firm friends to civil liberty, and the persevering Promoters of our glorious revolution; I cannot hesitate to believe that they will be the faithful Supporters of a free, yet efficient general Government. Under this pleasing expectation I rejoice to assure them that they may rely on my best wishes and endeavors to advance their prosperity.
In the meantime be assured, Gentlemen, that I entertain a proper sense of your fervent supplications to God for my temporal and eternal happiness.

G. Washington

